The defendant was tried, convicted and sentenced to a fine and imprisonment for illegal sale of intoxicating liquor. He appealed and apparently stayed execution of the judgment by giving bail. After submission of the appeal, but before decision thereon, defendant died. Such death abated the action, not only as concerns the appeal, but also the entire procedure ab initio. State v. Kriechbaum, 219 Iowa 457, 258 N.W. 110, 96 A.L.R. 1317. — The action is abated.
RICHARDS, C.J., and MILLER, HAMILTON, SAGER, HALE, BLISS, and MITCHELL, JJ., concur. *Page 93